Case 2:15-cr-00688-DSF Document 871-3 Filed 07/08/19 Page 1 of 2 Page ID #:4096




 1   WALTER R. URBAN ESQ, (SBN: 63059)
     LAW OFFICES OF WALTER R. URBAN
 2   2609 NORTH SEPULVEDA BLVD.
     MANHATTAN BEACH, CA 90266
 3   TELEPHONE (310) 546-4899
     FACSIMILE (310) 545-7078
 4   E-MAIL: walter@walterurbanlaw.com
 5   ATTORNEY FOR DEFENDANT:
     JESSICA FRAUSTO
 6
 7
                         UNITED STATES DISTRICT COURT
 8                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
 9
10
11                                                        )
     UNITED STATES OF AMERICA,                            ) CASE No.: 2:15-CR-00688-25-DSF
12                                                        )
                                        Plaintiff,        ) CERTIFICATE OF SERVICE
13                                                        )
                                                          )
14                                                        )
                  Vs.                                     )
15                                                        )
                                                          )
16                                                        )
     JESSICA FRAUSTO,                                     )
17                                                        )
                                        Defendant.        )
18
                                                          )
19
                 I, Walter R. Urban, declare:
20
21        1. My business address is 2609 N. Sepulveda Blvd., Manhattan Beach CA 90266.

22        2. I am the attorney of record for Defendant JESSICA FRAUSTO.
23        3. On July 8, 2019 I electronically transmitted the documents entitled:
24
     //
25
     //
26
27   //

28   //


                                     CERTIFICATE OF SERVICE                              1
Case 2:15-cr-00688-DSF Document 871-3 Filed 07/08/19 Page 2 of 2 Page ID #:4097




 1
            DEFENDANT’S POSITION REGARDING SENTENCING; LETTERS;
 2
 3
 4         To the Clerk of the Court for the United States District Court, Central District of

 5         California, Western Division

 6         Using the ECF (Electronic Case Filing) system for filing and transmittal of a Notice

 7         of Electronic Filing to the ECF registrants in this case.

 8
 9         I declare under penalty of perjury under the laws of the United States that the above is

10         true and correct.

11
12         Executed on July 8, 2019, at Manhattan Beach, California.

13
14
15   Date: July 8, 2019                                   /s/ Walter R. Urban
                                                          Walter R. Urban
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        CERTIFICATE OF SERVICE                                    2
